Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is Randolph (US 3,977,262 cited in previous office action) and Brinker (US 2012/0227528 cited in previous office action). As discussed in the Non-Final Rejection 3/18/2021, Randolph discloses, inter alia, a linear drive device having a motor (24), an output shaft (28), a movable body (16, 88), a first fixed shaft (30) and second fixed shaft (other 30) structured to prevent co-rotation and each extending along the same axial direction in which the output shaft extends. Randolph does not disclose the slider having holes for the first and second fixed shaft. While Brinker teaches a plurality of guide holes (holes in 402 and 401 in Fig. 4; see previous office action for more details), neither Brinker nor Randolph teach a long hole with a major axis oriented in a direction where the second fixed shaft is positioned, and the diagonal direction is the direction in which the first fixed shaft is connected with the second fixed shaft. At the heart of the invention of the instant application is the increased tolerance which allows more play without negatively affecting smooth motion of the device (para. [0007] of the instant application) which comes from the long hole and its specific orientation. There is no teaching, suggestion, or motivation in the prior art to modify the prior art to have all the missing claim limitations without the use of impermissible hindsight.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY T PRATHER whose telephone number is (571)270-5412.  The examiner can normally be reached on Monday-Thursday 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on (571) 272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY T PRATHER/Examiner, Art Unit 3658                                                                                                                                                                                                        
/HOWARD J SANDERS/Primary Examiner, Art Unit 3658